Citation Nr: 1017335	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lichen simplex chronicus, rated as 60 percent disabling prior 
to February 1, 2008, and as 10 percent disabling as of 
February 1, 2008.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a prostate 
disorder.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for a bilateral foot 
disorder.

8.  Entitlement to service connection for a right wrist 
disorder.

9.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a right knee disorder.

10.  Entitlement to service connection for a right little 
finger disorder.

12.  Entitlement to service connection for a left eye 
disorder.

13.  Entitlement to service connection for a right hand 
disorder.

14.  Entitlement to service connection for a left thumb 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  September 2006 and November 2007 
rating actions of the Department of Veterans Affairs Regional 
Office (RO) in Nashville, Tennessee, the former of which 
denied the service connection claims on appeal, and the 
latter of which reduced the rating of the Veteran's service-
connected lichen simplex chronicus from 60 percent to 10 
percent, effective from February1, 2008.

As an initial matter, the Board notes that while the issue of 
lichen simplex chronicus on appeal arises from the November 
2007 reduced rating of this service-connected disability, the 
record reflects that it originated in October 2006 as a claim 
for a total disability rating based on individual 
unemployability (TDIU), which the Court of Appeals for 
Veterans Claims (Court) recently held is part of an increased 
rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  
Parenthetically, the Board notes that the Veteran's claim of 
entitlement to a TDIU was denied in an April 2007 rating 
action, and he did not express disagreement with that 
decision.  Thus, the Board finds that the most appropriate 
characterization of the issue on appeal is one of entitlement 
to an increased rating for service-connected lichen simplex 
chronicus (as opposed to the propriety of the reduction of 
the rating of this disability).  

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in January 
2010.  A transcript of the hearing is associated with the 
claims file.

The issues of entitlement to service connection for a back 
disorder, right knee disorder, left knee disorder, and 
bilateral foot disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The transcript of the January 2010 Video Conference 
hearing reflects that the Veteran withdrew his appeal with 
respect to the issues of entitlement to service connection 
for a right wrist disorder, a right little finger disorder, a 
left eye disorder, a right hand disorder, and a left thumb 
disorder. 

2.  Throughout the appeal the Veteran's service-connected 
lichen simplex chronicus has been manifested by sporadic 
outbreaks that affect over 40 percent of his body.

3.  The Veteran does not have current bilateral hearing loss 
associated with his active military duty.  

4.  The Veteran's currently-shown tinnitus is not related to 
service.

5.  The Veteran does not have a current chronic prostate 
disorder associated with his active military duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issues of entitlement to 
service connection for a right wrist disorder, a right little 
finger disorder, a left eye disorder, a right hand disorder, 
and a left thumb disorder are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for a rating in excess of 60 percent rating 
for lichen simplex chronicus prior to February 1, 2008, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).


3.  The criteria for a 60 percent rating for lichen simplex 
chronicus as of February 1, 2008, have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).

4.  Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

5.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

6.  Service connection for a prostate disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

Regarding the issue of entitlement to an increased rating for 
service-connected lichen simplex, the Board notes that 
because the appeal followed a reduction of the rating of this 
disability, the Veteran was not issued specific notice as to 
the evidence necessary to support an increased rating claim.  
However, in the instant case, the Veteran testified at a 
Video Conference hearing, where his testimony as to the 
severity of his service-connected skin disability 
demonstrated his actual knowledge of the evidence necessary 
to substantiate an increased rating claim.  Therefore, the 
Board is confident that any notice deficiencies do not affect 
the essential fairness of the adjudication, and the 
presumption of prejudice is rebutted.

As to the service connection issues on appeal, the VCAA 
notice requirements were satisfied by a March 2006 letter, 
which also informed the Veteran of the law and regulations 
governing the assignment of disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, following that letter, the June 2007 
statement of the case, and July and October 2008 supplemental 
statements of the case were issued, each of which provided 
the Veteran an additional 60 days to submit more evidence.

In addition, it appears that all relevant evidence adequately 
identified by the Veteran has been obtained and associated 
with the claims file.  In this regard, the Board notes that 
the Veteran has reported undergoing audiological testing both 
at a Bellflower Hospital in Bellflower, California and at the 
VAMC in Loma Linda, California in 1984 and 1986 respectively 
(T-6, 7).  Although these records are not contained in the 
claims file, the Board finds that in view of more recent VA 
and private treatment records, which do not reflect a 
diagnosis of hearing loss for VA purposes at any time during 
the course of the appeal, a remand to obtain earlier records, 
dated decades prior to the filing of the Veteran's claim, 
would be futile.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board acknowledges that the Veteran has not been accorded 
VA examinations pertinent to the claims on appeal.  However, 
as will be discussed in the following decision, service 
treatment records are silent for complaints of, treatment 
for, or findings of hearing loss, tinnitus or a prostate 
disorder.  Post-service medical records also do not reflect 
findings of hearing loss or a prostate disorder.  While post-
service medical records do show a diagnosis of tinnitus 
decades after service, they indicate no link between this 
disorder and the Veteran's active military service.  
Thus, a remand to accord the Veteran an opportunity to 
undergo VA examinations that specifically address the 
etiology of the claimed hearing loss and prostate disorder, 
and his currently-shown tinnitus, is not necessary.  VA's 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Rules And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.
When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the Veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110.  The United States 
Court of Appeals for Veterans Claims (Court) has interpreted 
the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

IV.  Increased Rating

The Veteran was originally granted service connection for 
lichen simplex chronicus in June 1977 and assigned a 10 
percent evaluation, effective from January 31, 1977.  In 
September 2004, the RO increased the Veteran's rating to 60 
percent, effective from June 1, 2004.  In October 2006, the 
Veteran submitted a claim for a TDIU (his only service-
connected disability was lichen simplex), and in connection 
with that claim, he was scheduled for a VA skin examination 
in January 2007.  The Veteran, however, failed to report to 
that examination, and a subsequent examination, which was 
rescheduled in October 2007.  Consequently, by a November 
2007 rating action, the RO reduced the evaluation of the 
service-connected lichen simplex to 10 percent, effective 
from February 1, 2008, and this appeal ensued.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Lichen simplex is not specifically listed in VA's rating 
schedule, and thus the condition must be rated under a 
closely related condition in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The Veteran's disability has been evaluated as analogous to 
dermatitis or eczema and the Board agrees that this is the 
most closely analogous diagnostic code. Pursuant to the 
rating schedule, dermatitis or eczema is evaluated as follows 
under Diagnostic Code 7806: if the skin condition covers an 
area of less than 5 percent of the entire body or exposed 
areas affected, and no more than topical therapy is required 
during the past 12-month period, a noncompensable rating is 
warranted.  If at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or if intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period, a 10 
percent rating is warranted.  A 30 percent rating requires 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
rating of 60 percent is warranted when the condition covers 
an area of more than 40 percent of the entire body or when 
more than 40 percent of exposed areas affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  38 C.F.R. § 
4.118.

The Veteran underwent a pertinent VA examination in February 
2008.  The Board notes that VA and private treatment records 
developed during the appeal prior to that examination, are 
essentially silent for any complaints or treatment for lichen 
simplex; and, as mentioned previously, the Veteran failed to 
report to two scheduled VA examinations in 2007.  The 
examination report shows that the Veteran reported his 
primary symptom to be itching, as well as peeling of the skin 
of his hands and feet in certain seasons.  He reported that 
recreational activities and chores were somewhat compromised 
in that he had to stay indoors mostly to avoid temperature 
extremes, which he stated made his condition worse.  On 
physical examination, the Veteran described itching all over, 
but no significant skin lesions were observed at that time.

Subsequent VA treatment records show that in July 2008, the 
Veteran had a macro papular rash on his arms, hands, legs, 
trunk, back, and face, for which steroid lotion was 
prescribed.  A September 2008 follow-up report shows that the 
Veteran's rash was improving with continued use of the 
steroid cream.

At his January 2010 Video Conference hearing, the Veteran 
testified that he experiences sporadic outbreaks of his 
lichen simplex, affecting his chest, back, scrotum, hands, 
arms, ankles, and feet.  (T-33).  

Based on the foregoing evidence, and resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the 
symptoms of the Veteran's service-connected lichen simplex 
chronicus more nearly approximates the criteria for a 60 
percent rating for the entire appeal period.  The Board 
acknowledges that the evidence at the time of the November 
2007 rating action, which reduced the Veteran's rating from 
60 percent to 10 percent, is silent for any complaints or 
treatment for lichen simplex.  However, the Veteran has 
credibly reported that the condition is manifested by 
sporadic outbreaks, and VA treatment reports reflect that 
just months following the effectuation of the February1, 2008 
reduction, the Veteran experienced an outbreak which affected 
his arms, hands, legs, trunk, back, and face.  

The Board notes that 60 percent is the highest available 
rating for the Veteran's lichen simplex under Diagnostic Code 
7806, and the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted at any time for this service-
connected disability.  Specifically, while the Veteran has 
reported that his recreational and chore activities are 
somewhat affected by his lichen simplex, the record does not 
reflect that this service-connected disability has resulted 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  His 60 percent rating contemplates his complaints.  
Accordingly, the Board concludes that consideration of the 
provisions set forth in 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected lichen simplex.

Additionally, the Court has recently held that a request for 
a TDIU, whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a claim 
for increased compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since there is no cogent evidence of 
unemployability.  Thus, increased compensation based on TDIU 
is not warranted.

V.  Service Connection

A.  Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss 
as a result of being exposed to the noise of artillery and 
gunfire while serving in Vietnam (T-4).
The service treatment records show a January 1963 complaint 
of an earache and hearing difficulty in his left ear.  The 
impression at that time was otitis media (ear infection).  
Subsequent records are silent for any ear-related complaints 
or findings, with the June 1968 separation examination 
reflecting normal clinical evaluation of the ears and 
audiometric thresholds within normal limits.

Post-service medical records, dated as recently as 2008, do 
not reflect a diagnosis of bilateral hearing loss, or even 
reflect any pertinent complaints.  In this regard, as 
mentioned previously, the Veteran has reported undergoing 
hearing tests both at a private facility and at the VAMC in 
Loma Linda, California in 1984 and 1986 respectively (T-6, 
7).  Although these records are not contained in the claims 
file, the criteria for establishing service connection have 
not been met, as there is no evidence that the Veteran has 
been diagnosed with a hearing loss disability as defined 
under VA law at any time since his claim was filed.  See 
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).  

While the Board acknowledges the Veteran's assertion that he 
has current hearing loss related to his active military 
service (T-3), he does not possess the medical knowledge 
necessary to diagnose any hearing loss or to render an 
opinion as to its causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the absence of competent proof of a 
present disability, there can be no valid claim, and the 
appeal must be denied.  Brammer, 3 Vet. App. 223, 225 (1992).

B.  Tinnitus

The Veteran attributes his currently-shown tinnitus to his 
active military service.

The service treatment records are silent for complaints or 
findings of ringing in the ears or tinnitus, with the June 
1968 separation examination showing the Veteran denied any 
ear trouble and normal clinical evaluation of the ears.

The earliest description of tinnitus is a July 2008 VA 
treatment report, which lists the disorder among the 
Veteran's active problems.  
In the instant case, despite currently-shown tinnitus, there 
is a lengthy period of time during which there is no 
contemporaneous evidence of record reflecting the disorder.  
This lengthy period without post-service complaints (e.g., 41 
years) weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges that 
the Veteran is competent to report the onset of his tinnitus; 
however, in this case, the credibility of his assertion that 
his tinnitus began in service, and that he reported the 
condition in service (T-4), is undermined by service 
treatment records reflecting no pertinent complaints and that 
the Veteran expressly denied any ear problems at his 1968 
discharge examination.  Thus, the Board does not find 
credible the Veteran's report of tinnitus since service.  

Given the lack of medical evidence of tinnitus for decades 
after service, the absence of a medical opinion linking his 
current tinnitus to service, and the Board's conclusions 
regarding the Veteran's contentions, the greater weight of 
the evidence is against the claim.  Service connection for 
tinnitus is not warranted, and the appeal is denied.

C.  Prostate

The Veteran contends that he has a prostate disorder 
attributable to active military service.  

The service treatment records do not reflect, and the Veteran 
does not contend (see T-17) that he experienced any prostate 
problems during active military service. 

Although a February 1984 VA treatment report reflects a 
diagnosis of probable prostatitis, subsequent records, and 
specifically those developed during the course of this 
appeal, are silent for findings of any prostate disorder.  In 
the absence of competent proof of a present disability, there 
can be no valid claim, and the appeal must be denied.  
Brammer, 3 Vet. App. 223, 225 (1992).




ORDER

A rating in excess of 60 percent for service-connected lichen 
simplex prior to February 1, 2008 is denied.

A 60 percent rating for service-connected lichen simplex as 
of February 1, 2008 is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a prostate disorder is denied.


REMAND

With respect to the Veteran's claim of service connection for 
a back disorder, the service treatment records reflect 
complaints of back pain at various times during service, with 
a June 1966 X-ray finding of minimal narrowing of L5-S1 and a 
February 1967 diagnosis of acute back strain. 

Post-service records include a February 1984 VA treatment 
report, which reflects a complaint of back pain and that the 
Veteran reported a back injury 3 years earlier.  The 
diagnosis was low back pain.  Subsequent records are silent 
for any further back-related complaints or findings.  
However, at his January 2010 Video Conference hearing, the 
Veteran reported ongoing pertinent treatment at the VA 
facilities in Johnson City/Mountain Home, Tennessee (T-14).  
The most recent VA treatment records contained in the claims 
file are dated in August 2008.  On remand, updated treatment 
records should be obtained.  The Veteran also reported 
pertinent treatment at the VA facility in Long Beach, 
California dating back to 1976 (T-12).  The earliest records 
contained in the claims file from the Long Beach VAMC are 
dated in January 1977.  The RO should attempt to obtain 
earlier treatment records.  

With respect to the Veteran's claim of service connection for 
a right knee disorder, the service treatment records reflect 
that the Veteran injured his right knee while wrestling in 
May 1966.  X-rays at that time were normal, and the diagnosis 
was "right knee injury."  A subsequent treatment record, 
dated the same month, reflects a complaint of continued right 
knee pain.

A January 2005 VA treatment report reflects a complaint of 
bilateral knee pain and a diagnosis of knee pain due to 
osteoarthritis.  Subsequent VA treatment records list 
osteoarthritis among the Veteran's active problems, but do 
not specify the joint(s) involved.

Given the documented right knee injury during service, and 
pertinent post-service complaints and findings, the Board 
finds that the Veteran should be accorded a VA examination in 
order to determine whether any current right knee disorder is 
related to his active military service. 

With respect to the left knee, the service treatment records 
do not reflect, and the Veteran does not contend, that he 
developed a left knee disorder in service.  Rather, he 
asserts that he developed a left knee disorder secondary to 
his right knee disorder.  Private treatment records, dated in 
June 2004, reflect complaints of left knee pain and swelling 
after the Veteran twisted it three days earlier, and a 
diagnosis of left knee pain only.  However, given the 
subsequent bilateral knee complaints in January 2005, and 
corresponding diagnosis of knee pain due to osteoarthritis, 
the Veteran should be accorded a VA examination to determine 
whether any current left knee disorder is caused or 
aggravated by his right knee disorder.

As to the Veteran's feet , the service treatment records 
reveal an April 1966 diagnosis of calluses on the feet.  VA 
treatment records reveal a March 1984 finding of bilateral 
foot calluses and corresponding diagnosis of porokeratosis, 
and a July 2005 diagnosis of tinea pedis.  While subsequent 
records are silent for any relevant complaints or findings, 
at his Video Conference hearing, the Veteran reported that he 
currently has calluses on his feet (T-23).  Accordingly, the 
Board finds that the Veteran should be accorded a VA 
examination in order to determine whether any current 
bilateral foot disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain any 
records of the Veteran's treatment at 
the VA facility in Long Beach, 
California from January 1976 to January 
1977, and from the VA facilities in 
Johnson City and Mountain Home, 
Tennessee since September 2008.  All 
attempts to obtain these records, and 
any negative response, should be fully 
documented in the claims file.

2.	The RO should schedule the Veteran for 
a VA examination by an individual with 
the appropriate expertise in order to 
determine the nature, extent, and 
etiology of any diagnosed right and 
left knee disorder.  The examiner 
should review the claims file, 
including this REMAND, in conjunction 
with the examination, and such review 
should be noted in the examination 
report.  All indicated studies, 
including X-rays, should be conducted, 
and all pertinent pathology should be 
noted.  

Additionally, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
any diagnosed right knee disorder is 
related to an event, injury, or disease 
that occurred in service, including the 
in-service findings of a right knee 
injury (May 1966).  

If any right knee disability is 
determined to be attributable to 
service, then the examiner is also 
asked to express an opinion as to 
whether any left knee disability is 
caused or aggravated by this  right 
knee disability.  A complete rationale 
should be provided for all opinions 
expressed.

3.	The RO should schedule the Veteran for 
a VA examination with an appropriate 
individual in order to determine the 
nature, extent, and etiology of any 
diagnosed bilateral foot disorder.  The 
examiner should review the claims file, 
including this REMAND, in conjunction 
with the examination, and such review 
should be noted in the examination 
report.  All indicated studies should 
be conducted, and all pertinent 
pathology should be noted.

Additionally, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
any diagnosed bilateral foot disorder 
is related to an event, injury, or 
disease that occurred in service, 
including the in-service findings of 
calluses on the feet (April 1966).  A 
complete rationale should be provided 
for all opinions expressed.

4.	Following completion of the above, and 
any additional indicated development 
(e.g. a VA spine examination) the RO 
should again review the record.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


